DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the previously given rejection under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Between the amended claims and the informative interview the previously cited indefiniteness has been cleared up and thus the rejection under 35 U.S.C. 112(b) of claims 1-20 have been withdrawn. 

Applicant’s arguments with respect to the previously given rejection for double patenting have been fully considered and are persuasive.  The amended claims and clarified scope are sufficiently different from the previously cited art regarding the potential double patenting issue. As such the previously given double patenting rejection of claims 1-20 has been withdrawn. 

Applicant's arguments filed 04 August 2021 regarding the previously given rejection under 35 U.S.C. 102(a)(1) have been fully considered but they are not persuasive.
Reassessing the amended claim 1, there are clearly two main claimed aspects of the described subsystem: the grace period processing/callback invocation component, and the subsystem data structure.
Looking first at the grave period/callback invocation component, applicant argues that the prior art (McKenney US PG Pub 20160335183 A1) fails to teach the aforementioned component. The defining feature of the grace period/callback invocation component is that it manages grace periods and handles callbacks. Examiner notes that the broadest reasonable interpretation of the claims has the use of PREEMPT_SRCU as an adjective only being useful in that it reminds the reader of the name of the whole system, but not in defining the functionality of the component or function it is affixed to. To do so would be to inappropriately bring in the specifications into a claim which does not invoke a 35 U.S.C. 112(f) means plus function reading. With that in mind it should be clear that McKenney just needs to teach a component which manages grace periods and handles callbacks. The given citation of McKenney [0051] clearly describes that grace periods are managed, and in paragraph [0013] it’s also clear that the prior art also describes a system which handles callbacks (McKenney [0013] “The rcu_data structures are used to maintain certain per-CPU RCU data, such as lists of RCU callbacks.”).
The other part of the whole system is the subsystem data structure. The data structure is described as a hybrid combining tree including a set of first nodes and a set of second nodes. Examiner notes that each of the claim aspects describing nodes contain intended use language in the form of “for [use]” after the naming of the data structure. Intended use does not read as a limitation of the claim aspects. The applicant 
Looking at the two sets of nodes, one is described as containing tree-based sleepable read-copy update information, while the other contains, at least in part, preemptible read-copy update information. Examiner reiterates the inoperability of intended use language on the scope of the claims. Applicant describes the data structure used to store the two types of information, but does not actually define just what the information is. As such the examiner determined that the information would be best described as data necessary to enable the described grace period and callback functionality.
Thus, as McKenney describes that the data structure stores information for managing grace periods (McKenney [0051] “These data structures include an rcu_state structure 52 having embedded therein (e.g., as a linear array) a combining tree of rcu_node structures 54. The RCU subsystem 20 thus supports hierarchical grace period detection, and may therefore be characterized as a hierarchical RCU implementation.”) and handling callbacks (McKenney [0013] “The rcu_data structures are used to maintain certain per-CPU RCU data, such as lists of RCU callbacks.”) the examiner finds the nodes described by the instant claims to be described by the prior art.
Thus with both the grace period processing/callback invocation component and the subsystem data structure described by McKenney the previously given rejection of claims 1-20, now claims 1, 3-8, 10-15, 17-20, under 35 U.S.C. 102(a)(1) is upheld.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite managing grace periods and handling callbacks, both of which fall into the description of collecting data and analyzing it. Additionally, using data structures is also an abstract idea, that being to organize data. This judicial exception is not integrated into a practical application because the functions which the computer is performing, namely the tracking of memory locations and states by storing data about them in memory, something which is essential to the functioning of a general purpose computer, are well-understood, routine, and conventional activities known to the pertinent industry. Examiner notes that the courts have determined that the collection and analysis of information recites abstract ideas, and that using generic computer function to implement them does not integrate the abstract idea into significantly more than the judicial exception. There is no indication that the combination of elements improves the functioning of a computer, instead merely providing a convention computer implementation.
The dependent claims also do not add sufficient limitation to the independent claim to transform the abstract idea into a patent eligible application, such as with the inclusion of additional data structure definition or additional intended use cases.
Viewed as a whole the claim elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed towards non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKenney, Paul  20160335183 A1.
Regarding claims 1, 8, and 15, McKenney teaches a computer-implemented method, comprising: providing an augmented sleepable read-copy update (PREEMPT_SRCU) subsystem that comprises a PREEMPT_SRCU grace period processing/callback invocation component and a PREEMPT_SRCU subsystem data structure, wherein: the PREEMPT_SRCU grace period processing/callback invocation component manages PREEMPT_SRCU grace periods and handles PREEMPT_SRCU callbacks (McKenney, [0051] "The tree of rcu_node structures tracks quiescent states, with ->qsmask and ->qsmaskinit bitmasks at each level of the tree (not shown in FIG. 6) respectively indicating which CPU's quiescent states are still required in order to end current and future grace periods.", McKenney [0013] “The rcu_data structures are used to maintain certain per-CPU RCU data, such as lists of RCU callbacks.”); and the PREEMPT_SRCU subsystem data structure comprises a hybrid combining tree (McKenney, [0051] "These data structures include an rcu_state structure 52 having embedded therein (e.g., as a linear array) a combining tree of rcu_node structures 54."), the hybrid combining tree including: a set of first nodes storing tree-based sleepable read-copy update (Tree-SRCU) information for advancing PREEMPT grace periods (McKenney [0051] "The tree of rcu_node structures tracks quiescent states, with ->qsmask and ->qsmaskinit bitmasks at each level of the tree (not shown in FIG. 6) respectively indicating which CPU's quiescent states are still required in order to end current and future grace periods. Leaf rcu_node structures 54 also maintain a ->blkd_tasks list (not shown in FIG. 6) to track readers 21 that have been preempted within their RCU read-side critical sections."); and a set of second nodes storing, at least in part, preemptible read-copy update (Preemptible-RCU) information for handling block readers and responding to delayed PREEMPT_SRCU grace periods (McKenney [0051] “These data structures include an rcu_state structure 52 having embedded therein (e.g., as a linear array) a combining tree of rcu_node structures 54. The RCU subsystem 20 thus supports hierarchical grace period detection, and may therefore be characterized as a hierarchical RCU implementation.”).
As mentioned previous in the examiner’s response to the arguments filed 04 August 2021, the core aspects of the claimed invention are the grace period and callback managing component and the accompanying data structure. Both of these, in the broadly defined terms the instant claims use, are taught by the prior art. This is with some key considerations in mind: 1) the inclusion of intended use language, while helpful in targeting prior art searches, does not read on the scope of the claims, and 2) without invoking means-plus-function language, the specifications cannot be brought into the claims beyond the applicant’s ability to be their own lexicographer. As such, when, for example, the PREEMPT_SRCU subsystem is defined, in the claims, as comprising a PREEMPT_SRCU component and data structure, and then the claims further go on to say the component manages PREEMPT_SRCU grace periods and handles PREEMPT_SRCU callbacks, the broadest reasonable interpretation is that those grace periods and callbacks are the ones which belong to the PREEMPT_SRCU subsystem, and thus do not provide meaningful limitation on the grace periods or callbacks themselves, as those terms already hold their own, well-established meaning and are not otherwise defined in the specifications. To do otherwise would be to define their characteristics based on the definition and description of them given in the specifications – a much more limited, and specialized, way to interpret claims which is only used when means-plus-function language is used. If applicant wishes for specialized functionality and/or form from the specifications to read on the claim(s) then amending the claim(s) to contain “means”, such as something along the lines of “the PREEMPT_SRCU grace period processing/callback invocation component, a means for managing PREEMPT_SRCU grace periods and handling PREEMPT_SRCU callbacks”, could be used. However this approach then relies heavily on the clarity of the specifications. Applicant is encouraged to look at MPEP 2181 if considering this approach.
Regarding the additional aspects of claim 8, McKenney teaches a system, comprising: a plurality of processors (McKenney [0041] “a computer system 2 includes a plurality of processors 4”); a computer readable storage medium (McKenney [0042] “The memory 8 may comprise any type of tangible storage medium capable of storing data in computer readable form”); program instructions stored on the computer readable storage medium for execution by one or more of the processors to perform operations (McKenney [0043] “Each CPU embodied by a given processor 4 is operable to execute program instruction logic under the control of a software program stored in the memory 8”).
Regarding the additional aspects of claim 15, McKenney teaches a computer program product, comprising: a computer readable storage medium (McKenney [0042] “The memory 8 may comprise any type of tangible storage medium capable of storing data in computer readable form”); program instructions stored on the computer readable storage medium for execution by a processor to perform operations (McKenney [0043] “Each CPU embodied by a given processor 4 is operable to execute program instruction logic under the control of a software program stored in the memory 8”).
Regarding claims 3, 10, and 17, McKenney teaches wherein the first nodes and the second nodes respectively utilize data structures of either the same or different data structure type (McKenney [0051] “These data structures include an rcu_state structure 52 having embedded therein (e.g., as a linear array) a combining tree of rcu_node structures 54. "). By providing that the first and second nodes can be either the same or different the applicant allows for either case to teach this aspect, which McKenney does by showing that the tree can be comprised of multiple nodes.
Regarding claims 4, 11, and 18, McKenney teaches wherein the first nodes comprise Tree-SRCU information for handling requests from PREEMPT_SRCU updaters of the PREEMPT_SRCU subsystem for future PREEMPT_SRCU grace periods (McKenney [0051] "The tree of rcu_node structures tracks quiescent states, with ->qsmask and ->qsmaskinit bitmasks at each level of the tree (not shown in FIG. 6) respectively indicating which CPU's quiescent states are still required in order to end current and future grace periods."). 
As noted in multiple points above, intended use does not limit the scope of the claims, and as such this claims really only reads that the first nodes comprise Tree-SRCU information, a term which is not distinctly defined but which examiner has interpreted as data used to enable the management of grace periods. That the intended use roughly matches the examiner’s definition is largely based on the similarity between the intended use portion of the claim and the descriptions around Tree-SRCU information in the specifications and prior art, and thus technically coincidental.
Regarding claims 5, 12, and 19, McKenney teaches wherein the second nodes comprise Preemptible-RCU information for boosting a scheduling priority of blocked PREEMPT_SRCU readers, issuing stall warnings, and providing PREEMPT_SRCU grace period forward progress assistance (McKenney [0064] "At this point, the grace period detection function 36 determines that there is no longer a need to wait for anything on the leaf rcu_node structure 54B, and that leaf rcu_node may be ignored for purposes of grace period detection.").
Regarding claims 6, 13, and 20, McKenney teaches wherein the PREEMPT_SRCU subsystem stores in a memory: a set of per-processor Tree-SRCU information (McKenney [0051] "Each leaf rcu_node structure 54 additionally has a set of a per-processor rcu_data structures 56 assigned to it.") comprising PREEMPT_SRCU reader registration/unregistration counters for computing the end of PREEMPT_SRCU grace periods and PREEMPT_SRCU callback lists for managing PREEMPT_SRCU callbacks posted by PREEMPT_SRCU updaters (McKenney [0053] "Deferring bitmask propagation obviates the need to migrate the ->blkd_tasks list to the root rcu_node structure in order to prevent premature grace period termination."); and a set of per-processor Preemptible-RCU quiescent state tracking and timing information (McKenney [0051] "The tree of rcu_node structures tracks quiescent states, with ->qsmask and ->qsmaskinit bitmasks at each level of the tree (not shown in FIG. 6) respectively indicating which CPU's quiescent states are still required in order to end current and future grace periods.").
Regarding claims 7 and 14, McKenney teaches wherein the per-processor Tree_SRCU information and the per-processor Preemptible-RCU information are respectively stored in per-processor data structures of either the same or different data structure type (McKenney [0051] "Each leaf rcu_node structure 54 additionally has a set of a per-processor rcu_data structures 56 assigned to it.").

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891. The examiner can normally be reached Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163                                                                                                                                                                                                        

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163